Citation Nr: 0523071	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  00-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
hammertoe of the left second toe, currently rated 10 percent 
disabling.

2.  Entitlement to an increased rating for postoperative 
hammertoe of the right second toe, currently rated 10 percent 
disabling.

3.  Entitlement to a rating greater than 10 percent for 
arthralgia of both knees.

4.  Entitlement to a compensable rating for residuals of a 
bone graft from the right iliac crest.

5.  Entitlement to an increased rating for bronchitis, rated 
30 percent disabling prior to July 2, 2003, and 60 percent 
disabling from July 2, 2003.  

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from June 1976 to August 
1979.

This matter was previously before the Board of Veterans' 
Appeals (Board) from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The Board previously remanded this matter 
to the RO for additional development.  The claim is now 
before the Board for further appellate consideration.  

The issue of entitlement to an increased rating for 
bronchitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  The veteran's postoperative hammertoe of the left second 
toe is primarily manifested by ankylosis of the 
interphalangeal joint, pain, weakness, fatigability, and 
painful and tender scar measuring no more than 4 cm long and 
.5 cm wide, without involvement of the tarsal or metatarsal 
joints.  

2.  The veteran's postoperative hammertoe of the right second 
toe is primarily manifested by ankylosis of the 
interphalangeal joint, pain, weakness, fatigability, and 
painful and tender scar measuring no more than 4 cm long and 
.5 cm wide, without involvement of the tarsal or metatarsal 
joints.  

3.  Arthralgia of both knees is primarily manifested by 
complaints of pain on range of motion testing, without 
limitation of motion, weakness, fatigability, incoordination, 
subluxation, or laxity of the joint caused by the service-
connected condition.  

4.  The veteran's residuals of a bone graft from the right 
iliac crest is manifested by a tender scar measuring no more 
than 5 cm long and .5 cm wide.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for postoperative 
hammertoe of the left second toe are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.68, 4.71a, 
4.118, Diagnostic Codes 5003, 5172, 5282, 7804, (2002 & 
2004).

2.  The criteria for an increased rating for postoperative 
hammertoe of the right second toe are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.68, 4.71a, 
4.118, Diagnostic Codes 5003, 5172, 5282, 7804, (2002 & 
2004).

3.  The criteria for an increased rating for arthralgia of 
both knees are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5256-5262 (2004).

4.  The criteria for a 10 percent rating for residuals of a 
bone graft from the right iliac crest have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.118, 
Diagnostic Code 7804 (2002 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, VA will attempt to obtain on behalf of the claimant. VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  
Pelegrini II also mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court specifically 
recognized that where the notice was not mandated at the time 
of the initial AOJ decision, as is the situation in the 
veteran's case, the AOJ did not err in not providing such 
notice specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.  

The veteran's claim was received in 1999 and decided in 
August 2000, prior to enactment of VCAA.  In a November 2002 
letter, the appellant was advised that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim.  He was also informed of the type of 
evidence that VA was responsible for obtaining, the type of 
evidence that VA would assist in obtaining on his behalf, as 
well as the fact that it was still his responsibility to make 
sure VA received all supporting evidence.  

It is noted that the November 2002 letter did not 
specifically advise the veteran that he was to submit 
evidence of increase in disability.  Rather, the RO advised 
the appellant of the requirements for substantiating a claim 
for service connection.  However, it is noted that the August 
2000 rating decision, as well as the October 2000 statement 
of the case (SOC) did clearly notify him of what was needed 
to establish his claims for increased rating and why the 
evidence was not sufficient to grant the benefit sought on 
appeal.  Further, the January 2004 supplemental statement of 
the case (SSOC) notified him of the pertinent provisions of 
the law and regulation, and gave him the opportunity to 
submit additional evidence in response to the SSOC.  However, 
in a January 2004 statement, he indicated that he wanted to 
waive the 60-day waiting period for submission of a response 
to the SSOC so that his appeal may be immediately returned to 
the Board for a final decision.     

The Board finds that the November 2002 letter, along with the 
SOC and SSOC, provided adequate notice of what VA was doing 
to develop the claim, notice of what the veteran could do to 
help his claim, and notice of how his claim was still 
deficient.  He has been given notice of the appropriate law 
and regulations, the evidence he needed to submit, and the 
evidence VA would secure on his behalf.  He was given 
sufficient time to respond.  No additional pertinent evidence 
has been identified by the appellant as being available but 
absent from the record.  Under the facts of this case, the 
record has been fully developed, and it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
Here, while the appellant was given the criteria for service 
connection in the November 2002 letter, the rating decision, 
SOC, and SSOC have provided adequate notice of what was 
necessary for an increased rating.  The Board notes that the 
January 2004 SSOC is the last RO adjudication of the issues 
being decided at this time, and that VA is required to issue 
notice prior to adjudication.  Here, notice was provided as 
to the requirements of an increased rating in the rating 
decision and the SOC.  While the November 2002 letter did not 
notify the veteran of the requirements of an increased 
rating, the January 2004 SSOC again notified of him of those 
requirements.  Subsequently, the claimant essentially 
indicated that there was no other pertinent evidence.  The 
Board thus finds that there is no evidence of prejudice as 
any information that the November 2002 letter did not 
contain, was contained in the January 2004 SSOC, and the 
appellant has essentially indicated that there is nothing 
further to be argued on the issues.  The Board concludes it 
should proceed, as specific notice as to which party could or 
should obtain which evidence has been provided in effect and 
no additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has received sufficient notice of the type of 
information needed to support his claim and the evidence 
necessary to complete the application.  The duty to assist 
and notify as contemplated by applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues being adjudicated at this time.    

There is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
Although the Court did not specifically explain how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  


Law and Regulations

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

5003
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004)

5282
Hammer toe:


All toes, unilateral without claw foot  
10

Single toes
0
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2004)

7803
Scars, superficial, poorly nourished, with 
repeated ulceration
10
7804
Scars, superficial, tender and painful on 
objective demonstration
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (prior to 
August 30, 2002)

7803
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2004)



7804
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not 
warrant a compensable evaluation. (See Sec. 4.68 of 
this part on the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004)

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

TOES

Report of an October 1999 VA examination indicates that the 
veteran had complaints of toes cramping and locking in place.  
The pain was described as a sharp, cramping pain in both 
second toes.  They reportedly became weak, stiff, and had 
some swelling on some occasions.  He had no heat or redness.  
His toes had fatigability and lack of endurance.  At rest, he 
had pain in both second toes, and walking made it worse.  
Treatment consisted of methocarbamol and ibuprofen.  Cold and 
rainy weather made the toes hurt worse and nothing helped the 
pain.  He did not use any crutches, braces, or cane.  He did 
use corrective shoes if the pain became bad.  The claimant 
reported that his usual occupation was working in 
construction.  He had last worked three months ago.  He 
stated that he quit working because he became tired easily 
and had too much pain in his feet and legs.

Examination showed obvious deformity of beth 2nd toes.  Both 
toes were tender and rigid.  He had an unsightly tender scar 
over the top of the right second toe, which measured 4 cm 
long and .5 cm wide.  The left second toe had an unsightly 
tender scar, which measured 3 cm long and .25 cm wide.  The 
diagnosis was unsightly scars on top of both second toes.  
The examiner indicated that both toes were tender.  The 
examiner further indicated that the scars were tender in 1998 
(during VA examination), but that they were not tender now 
(this contradicts the examiner's findings, reported above).  

Report of a June 2003 VA examination contains the notation 
the claims folder was reviewed.  It was stated that the 
veteran indicated that his toes cramped up and locked in 
place, and that he had excruciating pain.  He had had 
numerous surgeries on his toes, to include pin fixations of 
both toes, as well as bone graft taken from the right iliac 
crest, and placed into both second toes.  

Examination showed an unsightly, tender scar, measuring 4 cm 
long and .5 cm wide, on top of the left second toe.  He also 
had an unsightly and tender scar, measuring 3 cm long and .25 
cm wide, from the interphalangeal joint to the tip of the 
right second toe.  (The October 1999 VA examination showed 
that the left toe scar was 3 x .25, and that the right toe 
scar was 4 x .5.)  There was shortening and deformity of both 
second toes.  Both toes were tender.  The second toes of both 
feet were rigid, thus, the joint affected were the 
interphalangeal joints that were now held in a rigid 
position.  X-rays of the feet showed prior surgical fusion of 
the phalanges of both second toes, with slight shortening.

The examiner indicated that the veteran had bone graft taken 
from the right iliac crest in order to cause fusion of the 
joints of the hammer toes in order to straighten them out.  
There was ankylosis of the right and left second toes.  These 
toes were straight, without any movement of the proximal or 
distal interphalangeal joints.  

With regard to the impact of this disability on the veteran's 
employability, the examiner indicated that the veteran had 
worked for himself, doing home remodeling.  He stopped 
working in 2002.  He reported having problems going up or 
down ladders.  It was noted that he had had fractures of both 
heels subsequent to service, and required surgery.  The 
examiner found that if the veteran did not use his heels to 
climb the ladders, he should be able to climb.  The examiner 
commented that the veteran's service connected disabilities 
should not hinder his ability to work. 

Under DC 5282, hammertoes are rated noncompensable for single 
toes.  With regard to DC 7804, the rating criteria for scars 
changed on July 31, 2002.  38 C.F.R. § 4.118 (2003).  Under 
the criteria in effect prior to July 31, 2002, DC 7804 
provided for a 10 percent rating for scars that are 
superficial, tender and painful on objective demonstration.  
The 10 percent rating for scars is to be assigned when the 
requirements of DC 7804 are met, even though the location may 
be on tip of finger or toe, and the rating may exceed the 
amputation value for the limited involvement.

Similarly, under the revised rating criteria, DC 7804 
provides for a 10 percent rating for scars that are 
superficial and painful on examination.  A 10 percent rating 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation.  Other diagnostic codes for 
evaluating scars under the new rating criteria are not for 
consideration as the scars involved are not sufficiently 
large.  In this case, the maximum rating that could be 
assigned the under the rating criteria for evaluating scars 
is 10 percent.        

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45.  

The veteran has been awarded a 10 percent rating for each 
toe, which compensates him for the tender scars under DC 
7804.  The Board does not find that a higher rating is 
warranted for the scars.  There would have to be involvement 
of a much larger area in order to receive a higher rating.  

The Board must next evaluate whether an additional rating is 
warranted for musculoskeletal involvement.  Here, a 
compensable rating is not warranted under DC 5282 as there is 
involvement of single toes, rather than all toes.  Further, a 
10 percent rating under DC 5003 is not warranted as there is 
involvement of the phalanges only.  See 38 C.F.R. § 4.45.

The Board notes that the veteran's symptoms include pain, 
limitation of motion, and complaints of weakness and 
fatigability.  However, as a compensable rating is not for 
application for amputation of the toe when there is no 
metatarsal involvement, which is the situation in the case at 
hand, a compensable rating may not be assigned under the 
DeLuca principles.  38 C.F.R. § 4.68.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Knees 

On VA examination in February 2000, the veteran reported that 
in 1978, while doing a parachute jump, he had a hard time 
landing and injured both of his knees.  Since then, he has 
had popping, swelling, and pain.  He reported having swelling 
one to two times per week.  It was noted that seven years 
earlier, he fractured his right knee and required surgery.  
Examination showed that he favored his right leg slightly.  
The right knee was swollen.  It was positive for crepitus, 
but negative for laxity.  He had full range of motion from 0 
to 140 degrees.  

X-rays of the right knee showed that metallic side plate and 
transverse metallic screws internally fixed along the distal 
portion of the right femur showed no change in position.  
There was no radiographic evidence of loosening.  Moderate 
callus formation was noted.  The left knee appeared entirely 
normal.  

On VA examination in June 2003, the veteran reported that 
since service, he had had popping, swelling, and pain in the 
knees.  He also complained of weakness and stiffness, but 
reported no heat or redness.  He stated that he had swelling 
once or twice per week.  He had no locking of either knee.  
Rain and cold weather made both knees hurt more.  Medication, 
rest, and heat on his knees made them better.   

Examination showed deformity and swelling in the right knee.  
It was tender medially, laterally, anteriorly, and 
posteriorly.  There was crepitus, but no laxity.  The veteran 
flexed the right knee from +2 to 110 degrees actively, +2 to 
120 degrees passively, and 0 to 130 degrees after fatiguing, 
all with pain.  Normal range of motion was noted to be 0 to 
140 degrees.  X-rays showed old healed fracture, status post 
open reduction internal fixation of the distal right femur.

The left knee had no deformity or swelling.  It was tender 
medially and laterally.  There was no crepitus or laxity.  
Range of motion was 0 to 140 degrees actively, 0 to 143 
degrees passively, and 0 to 145 degrees after fatiguing, all 
with pain.  X-rays of the left knee were normal.  

The examiner indicated that the main problem with the right 
knee was that the veteran fractured it after service, and had 
to have surgery.  The loss in range of motion was due to the 
nonservice-connected post-service fracture.  There was no 
loss of motion in the left knee.  There was no instability of 
either knee.  There was no weakened movement.  In fact, there 
was an improvement in function after fatiguing the knees.  
The examiner stated that the arthralgia had not significantly 
limited the veteran's functional ability during flare-ups or 
during repeated use.  

The RO has rated the veteran's disability by analogy under DC 
5003 described above.  See 38 C.F.R. § 4.20 (2004).  The 
evidence of record does not establish the presence of 
degenerative joint disease by x-ray findings.  The record 
shows that the left knee range of motion is normal, and that 
any limitation of motion in the right knee is due to 
nonservice-connected disability.  Further, the evidence of 
record does not indicate that the veteran has any 
incapacitating exacerbations of his service-connected 
bilateral knee arthralgia.  Thus, a rating higher than 10 
percent under DC 5003 is not warranted. 

The Board has also evaluated the veteran's bilateral knee 
disorder under other rating criteria applicable to the knees, 
and finds that entitlement to an increased rating is not 
warranted.  A rating under DC 5256 requires ankylosis, which 
is not present in this case.  A compensable rating under DC 
5257 for other impairment of the knee is not warranted as 
there was neither evidence of laxity, nor reports of 
recurrent subluxation, as a result of the service-connected 
arthralgia.  Further, limitation of flexion or extension to a 
compensable degree was not present.  Thus, a rating under DC 
5260 or 5261 is not warranted.  Moreover, impairment of the 
cartilage or tibia and fibula due to the service-connected 
arthralgia is not shown.  Thus, a rating under DC 5258, 5259, 
or 5262 is not warranted.  

The Board notes that the veteran has had a post-service right 
knee injury which required surgery.  VA examination indicates 
that the problems with the right knee, to include limitation 
of motion and swelling, are primarily due to the post-service 
injury.  Other than the complaints of pain on range of motion 
testing of the left knee, there were no other objective 
findings on examination (other than those in the right which 
were attributed to the nonservice-connected right knee 
disability).  Swelling, weakness, excess fatigability, or 
incoordination were not shown to be present as a result of 
the bilateral knee arthralgia.  The Board finds that a rating 
higher than the 10 percent rating assigned by analogy under 
DC 5003 for the bilateral knee arthralgia is not warranted 
under these circumstance.  Accordingly, this claim is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right iliac crest

An October 1999 VA examination report indicates that the 
veteran reported having sharp pain and aching in the iliac 
crest area.  There was no weakness, stiffness, swelling, 
heat, redness, instability, giving way, locking, 
fatigability, or lack of endurance because it was simply the 
iliac crest and not a joint.  Cold and rain made the site 
hurt worse.  Examination showed an unsightly nontender scar 
that measured 5 cm long and .5 cm wide.  There was a slight 
defect felt in the iliac crest.  X-rays of the pelvis showed 
postoperative change involving the iliac crest.  

A June 2003 VA examination report indicates that the veteran 
reported having pain and tenderness at the site of the bone 
graft.  There was an unsightly and tender scar which measured 
5 cm long, and .25 cm wide.  X-rays showed bone defect from 
the iliac wing from prior bone grafts.      

The examiner indicated that the bone graft taken from the 
right iliac crest did not involve any joint.  Thus, there was 
no weakened movement, excessive fatigability, or 
incoordination even to be considered.  The iliac crest had a 
small piece of bone removed from it;  it was not connected 
with or near any joints.  Thus, this could not cause any 
joint pain.  As such, there was no degree of additional range 
of motion loss or ankylosis due to pain on use or during 
flare-ups.  

The VA examinations of record indicate that the impairment 
caused by this condition does not warrant consideration under 
the musculoskeletal rating criteria.  Rather, the disability 
should be rated based on the residual scar.  VA examination 
in June 2003 indicates that objective findings of a tender 
scar were found. While VA examination in October 1999 did not 
find objective evidence of tender or painful scar, the Board 
notes that the veteran has consistently reported that he has 
had pain and aching in the area of the right iliac crest.  
Given the objective findings on VA examination in 2003, and 
the appellant's consistent reports of pain, and resolving any 
doubt in favor of the veteran, the Board finds that a 10 
percent rating may be assigned for the residuals of the right 
iliac crest bone graft under DC 7804.  Other than the pain, 
there are no other limitations of the part affected.  Thus, 
DC 7803 is not for consideration.  Further, a higher rating 
for the residual scar is not warranted given the relatively 
small area involved in this case.  38 C.F.R. § 4.118.  
Therefore, a 10 percent rating, but no higher, may be 
assigned for the residuals of the bone graft from the right 
iliac crest.  

Extraschedular Consideration

The veteran has reported that in the past, he missed a lot of 
work due to his disabilities.  He has further indicated that 
he stopped working in 2002 due to his disabilities.  However, 
the record does not indicate that his service-connected 
disabilities are of such severity to warrant extraschedular 
consideration under 38 C.F.R. § 3.321.   VA examination in 
June 2003 indicated that his service-connected disorders 
should not hinder his ability to work.  The Board notes that 
he has nonservice-connected disabilities, to include 
residuals of right knee and bilateral heel fractures, which 
have an impact on his ability to work.  VA examination in 
June 2003 also indicates that he stopped working because of 
his inability to go up and down ladders.  This inability, 
however, is not caused by service-connected disorders.  
Rather, it is due to the residuals of the bilateral heel 
fractures.  In addition, the record does not show that the 
veteran has required frequent hospitalization or such 
frequent medical treatment to warrant an extraschedular 
rating.  Under these circumstances, an extraschedular rating 
under 38 C.F.R. 3.321(b) is not warranted.  
ORDER

An increased rating for postoperative hammertoe of the left 
second toe is denied.  

An increased rating for postoperative hammertoe of the right 
second toe is denied.  

An increased rating for arthralgia of both knees is denied.

A 10 percent rating for residuals of a bone graft from the 
right iliac crest is granted, subject to the criteria which 
govern the payment of monetary awards.  


REMAND

The veteran's bronchitis has been rated 30 percent disabling 
prior to July 2, 2003, and 60 percent disabling from July 2, 
2003.  DC 6600 provides as follows:

FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or: DLCO 
(SB) of 40 to 55 percent of predicted, 
or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory 
limit) - 60 percent.

FEV-1 less than 40 percent of predicted 
value, or; FEV-1/FVC less than 40 
percent, or: DLCO (SB) less than 40 
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy - 100 percent.    

The medical examinations of record do not indicate that all 
necessary testing have been accomplished in order for the 
Board to determine whether the criteria for a higher rating 
have been met.  Specifically, it is noted that the maximum 
oxygen consumption and the maximum exercise capacity are not 
of record.  The record indicates that the heart and chest x-
rays were normal.  However, if there is any indication that 
other testing (noninvasive) that should be accomplished to 
determine if the criteria for a 100 percent rating have been 
met (cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, etc.), such testing should also be 
accomplished.  

Since the claim is being remanded for additional development 
of the above, the RO should reissue another VCAA letter, 
informing the veteran of the requirements of an increased 
rating for bronchitis, prior to readjudicating this issue.  

In a January 2004 rating decision, the RO denied the 
veteran's claim for entitlement to a total disability rating 
due to individual unemployability (TDIU).  In March 2004, he 
filed a notice of disagreement.  A SOC has not been issued.  
Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), this 
matter must be remanded to the RO for the issuance of a SOC.  

1.  The RO must issue a SOC addressing 
the issue of entitlement to TDIU.  
Thereafter, the veteran and his 
representative will have a 60-day period 
within which to file a substantive 
appeal.  Only if an appeal is perfected 
in a timely manner will the Board 
exercise jurisdiction over the evaluation 
assigned.

2.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant, 
as described above, is accomplished.  This 
includes compliance with notice 
requirements as to what specific evidence 
VA will secure and what specific evidence 
the claimant must personally submit to 
substantiate the claim of entitlement to 
an increased rating for bronchitis.  Any 
notice must indicate who is responsible 
for securing any outstanding evidence.  
The claimant must be instructed to submit 
all pertinent evidence in his possession 
that has not been previously submitted.  
If further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished. 

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his bronchitis.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner, in accordance 
with the latest AMIE worksheet for 
evaluating bronchitis, is to provide a 
detailed review of the veteran's history, 
current complaints, and the severity of 
the bronchitis.  This includes testing to 
determine the maximum oxygen consumption 
and the maximum exercise capacity.  Also, 
if there is any indication that other 
testing (noninvasive) that should be 
accomplished to determine if the criteria 
for a 100 percent rating have been met 
(cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, 
etc.), such testing is to be 
accomplished.  The examiner must provide 
a clear explanation for each finding and 
opinion expressed.  

4.  The veteran must be notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


